Exhibit 10.1

 

[g264631kei001.jpg]

 

Direct Dial: 972-819-0219

Fax: 972-819-0201

Email: erodriguez@efji.com

 

October 14, 2008

 

Mr. Michael E. Jalbert

1440 Corporate Drive

Irving, Texas 75038

 

RE:                Employment Agreement (the “Employment Agreement”) dated
October 15, 2002 by and between EF Johnson Technologies, Inc. (formerly known as
EFJ, Inc.) and Michael E. Jalbert

 

Dear Mr. Jalbert:

 

As you know, the above-referenced Employment Agreement expires according to its
terms on October 14, 2008.  You and the Compensation Committee of the Company’s
Board of Directors have been discussing a new employment agreement between the
parties; however, you have not yet reached final agreement on all of the key
points of such new agreement.  Therefore, in the interim, the Compensation
Committee wishes to extend the Employment Agreement through October 31, 2008, in
order to allow the parties additional time to finalize a new agreement.

 

At the request and instruction of the Chairman of the Compensation Committee of
the Board of Directors, the Company hereby extends the Employment Agreement
through October 31, 2008.  Please sign where indicated below to signify your
agreement with such extension.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Elaine Flud Rodriguez

 

 

Elaine Flud Rodriguez

 

 

Sr. Vice President, General Counsel and Secretary

 

AGREED this 14th day of

October, 2008

 

 

/s/ Michael E. Jalbert

 

 

Michael E. Jalbert

 

 

 

EF Johnson Technologies, Inc. · 1440 Corporate Drive, Irving, TX 75038-2401

800.328.3911 · 972.819.0700 • fax 972.819.0639

www.EFJohnson.com

 

--------------------------------------------------------------------------------